Title: To James Madison from William Jones, 6 May 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Navy Department May 6th. 1814
        
        Your favor of the 4th. came to hand this morning. If the information received by the Secretary of War be correct as I presume it is from the confidence reposed in it by the Secretary, then the plan of operations which he suggests appears to me well adapted to the occasion. I have no information of recent date either affirming or contradicting the rumoured preparations of the enemy at Mackadash on Lake Huron.
        All that I can infer from what has hitherto been the supposed object of the enemy is that boats have been constructed on Lake Simcoe for the transportation of provisions and Indian supplies to Mackinac and it has

also been suggested that they would probably arm and equip a trading vessel which it is said remained on Lake Huron after the surrender of the Garrison at Mackinac. Whether that vessel yet remains or whether she formed part of the captured Squadron is uncertain.
        I have just conversed with the Secretary of War on the subject of the contemplated operations and shall instruct Captain Sinclair to remain with the squadron on Lake Erie for the purpose of cooperation and to detach two of the light vessels into Lake Huron for the purpose of observation and to intercept the supplies destined for the relief of Mackinac thro’ [sic] I apprehend that object will have been attained before their arrival.
        It will be of importance however to explore the several points of communication with the enemys posts on the waters of Huron and ascertain the real state of things in that quarter which can be accomplished in a short time. A small detachment of troops will accompany the expedition.
        All apprehension for the safety of Sacketts Harbour has subsided and we are evidently ahead of the enemy in the equipment of our new Vessels and the remaining heavy Guns I trust and believe will get on in due time. Our large new ship was to Launch about the first of this month.
        The two new Brigs of 600 tons & 22. 32 pd Carronades each, were ready with the exception of the Guns for one, which however were near at hand.
        I think the enemys force and preparations have been much exaggerated but the apprehension which it has excited may have accellerated ours.
        I am not apprised of the actual state of forwardness of the Enemys large ship which was expected to Launch about this time. His largest ship cannot I think possibly launch until August if then. I hope and trust we shall be able to take and keep the Lake at least until that time, when if he is determined to overpower us the contest will be very unequal on the upper Lakes. I do not anticipate anything to disturb our complete controul. On Lake Champlain our superiority will soon be placed beyond doubt indeed there is good reason to believe the enemy will not venture on the Lake. Our new Brig the Saratoga was Launched at Vergennes in thirty five day from the day her Keel was laid. She will mount 16. 32 pd Carronades and Six long 24 pounders. I know of nothing to equal the exertions and dispatch in this case.
        Commodore Barney is in the Bay with fourteen of his vessels and about 600 men. Could we procure about 400 more for him I think he would keep the enemy at bay, but we cannot get men.
        The army bounty has deprived us of many seamen and the demand for the Lakes has thined our flotilla service. The Congress Frigate at Portsmouth has been waiting a long time only for 100 men and cannot get them.
        
        The Constitution will sail again in a short time and from the vessels that are out we have only news paper accounts. We have got the Loan but I feel the absolute necessity of drawing upon it as sparingly as possible. Having conferred freely with the Secretary of the Treasury and attended to the closing of the Loan, although I am gratified in the highest degree that we have suceeded at this important moment. The issue however is not very flattering and I hope it may not lull us into confidence. I perceive that the stream is nearly dry unless new sources can be opened.
        I am humbled when I reflect that this great nation has to depend for one half that Loan upon a speculative individual who may or may not fulfil his contract, for in him I view it as the bold effort of a gambler.
        I will still hope for a better state of things, the election in New York is cheering, and I think there is daily evidence that the enemy has at least as little relish for the continuance of the war as we have. I am most sincerely yours.
        
          W Jones
        
      